 



Exhibit 10.24
SEVERANCE AGREEMENT AND RELEASE
     This Severance Agreement and Release (“Agreement”) is entered into as of
the 16th day of December, 2005 (the “Effective Date”). The parties to this
Agreement are Hastings Entertainment, Inc. (“Hastings” or the “Company”) and
Steve Hicks (“Hicks”).
Recitals
     1. Hicks has been employed by Hastings as Vice President of Product and has
voluntarily resigned his position as the Vice President of Product with Hastings
effective December 7, 2005, in order to pursue other business opportunities.
Hicks will remain an employee of Hastings through January 13, 2006.
     2. Hastings and Hicks do not anticipate that there will be any dispute
between them or legal claims arising out of Hicks’ separation from the Company,
but nevertheless desire to settle fully and finally any and all differences,
causes of action, claims, or disputes that might otherwise arise out of Hicks’
employment with the Company.
Agreement
     IN CONSIDERATION OF THE MUTUAL PROMISES CONTAINED HEREIN, IT IS AGREED AS
FOLLOWS:
     1. Temporary Continuation of Pay. Hastings will continue to pay Hicks his
regular salary through January 13, 2006. These payments will be issued through
the Company’s payroll less all applicable taxes and withholding. Hicks will
receive his vested employee benefits (including a proportionate part of the
bonus payable for the period ending January 31, 2006 payable when bonuses for
the period ending January 31, 2006 are paid, and $7,379.25 for accrued but not
used vacation pay) payable on or before December 31, 2005.
     2. Severance Benefits.
          (a) Following his final date of employment, Hastings agrees to pay
Hicks a sum equal to ten (10) months of his current base salary plus bonus
computed at his bonus percentage for such period based upon an assumed
achievement of 100%, equal to $152,303.00, payable in one lump sum less all
applicable taxes and withholding. This payment will be made after January 1,
2006, but before February 5, 2006.
          (b) If Hicks has not obtained employment by October 15, 2006, Hastings
will pay Hicks on a month by month basis his base salary plus bonus computed at
his bonus percentage for such period based upon an assumed achievement of 100%
for up to an additional three-month period payable in the amount of $ 15,230.30
per month, payable once a month, beginning October 15, 2006, and continuing
until January  15, 2007, unless Hicks finds a job sooner. If Hicks becomes
employed

  SEVERANCE AGREEMENT AND RELEASE   Page 1

 



--------------------------------------------------------------------------------



 



during such three-month period this payment shall cease. For purposes of this
Agreement, “Employment” means any contract of hire in excess of eighty
(80) hours per month whether written, verbal or implied whereby Hicks receives
compensation of any kind in exchange for work or services including but not
limited to consulting, customer care, data processing, data analysis or market
planning.
          (c) In addition, the Company will pay the Company’s group health care
plan premiums on behalf of Hicks and his family for the ten (10) month period
beginning January 13, 2006 and during any period payments are made to Hicks
pursuant to Section 2.b above.
     3. Placement Assistance. The Company will provide placement assistance to
assist Hicks through Right Management Consultants for a period of three
(3) months, starting April 1, 2006.
     4. Letter of Recommendation. Hastings will execute a letter of
recommendation on Hicks’ behalf which letter will be subject to reasonable
approval by Hicks. Hastings agrees to supply up to twenty-five (25) original
copies for Hicks at his request. Any subsequent inquiry regarding Hicks’
employment and subsequent resignation will be addressed by supplying a copy of
the letter of recommendation or otherwise communicating its content.
     5. Options. The unvested Options granted pursuant to Option Grant Nos. 514
(being 6000 shares) and 609 (being 9000 shares) will be vested as of January 13,
2006, and all Options under such grants must be exercised within ninety (90)
days of January 13, 2006. Any option shares under such grants not exercised by
such date will expire. All other Options Grants remain in force as written, and
must be exercised within ninety (90) days of January 13, 2006 and Hicks agrees
to release grants 12, 552 and 675 as to the unvested portions of such options.
     6. Return of Property. Hicks agrees to return to the Company any property
owned by the Company in a timely manner, provided that he may retain his Company
phone at the Company’s expense (based upon historical costs) through March 15,
2006, retain the cell phone at his cost thereafter and the digital video camera
provided to him by the Company.
     7. Agreement Confidentiality. Hicks represents and agrees that the
existence, terms and conditions of this Agreement shall be kept strictly and
completely confidential subject only to the following exceptions:

  A.   Hicks may tell, on condition of confidentiality, his immediate family,
appropriate governmental agencies, such as the Internal Revenue Service,
Bankruptcy trustee, his investment adviser, attorneys, and accountant; and any
other person he is required to tell by law or must do so to effectuate this
Agreement.

      SEVERANCE AGREEMENT AND RELEASE   Page 2

 



--------------------------------------------------------------------------------



 



  B.   Hicks may disclose relevant information regarding the terms and
conditions of this Agreement in response to a validly executed and served
subpoena or other court order. However, in so responding, Hicks will advise the
court and all interested parties of the existence and substance of this
confidentiality agreement and will take all reasonable steps necessary to limit
his disclosure of confidential information governed by this Agreement.

     The phrase, “terms and conditions of this Agreement” means those terms and
conditions that appear on the face of the Agreement and any and all discussions,
information and documentation used, generated and/or relied upon in producing
this Agreement. Except to the extent necessary to enforce this Agreement, it is
further agreed that neither this Agreement nor any part thereof is to be used or
admitted into evidence in any proceeding of any character, judicial or
otherwise, now pending or hereafter instituted.
     8. Release. In consideration of the severance pay, severance benefits, and
other promises contained herein, and as a material inducement to Hastings to
enter into this Agreement, Hicks hereby irrevocably and unconditionally
releases, acquits, forever discharges, and agrees to hold harmless Hastings and
its agents, assigns, directors, officers, employees, representatives, attorneys,
divisions, subsidiaries, affiliates and all persons acting by, through, under,
or in concert with any of them (hereinafter “the releasees”), from any and all
claims, causes of action, demands or liabilities whatsoever, whether known or
unknown or suspected to exist by Hicks that he ever had or may now have against
the releasees, or any of them, including, without limitation, any claims, causes
of action, demands, or liabilities in connection with either Hicks’ employment
with the Company or his resignation from the Company. This Agreement expressly
covers, but is not limited to, any claims that Hicks may have raised under any
state or federal statutory or common law prohibiting discrimination in
employment on the basis of age, gender, disability, race, national origin,
religion, “whistleblower” or on any other basis prohibited by law including
claims arising under Title VII of the Civil Rights Act of 1964, Section 21.051
of the Texas Labor Code, and the Americans with Disabilities Act.
     In addition and in consideration of the promises contained in this
Agreement, Hicks hereby waives, releases and forever discharges, and agrees that
he will not in any manner institute, prosecute, or pursue, any complaint, claim,
charge, demand, or suit, whether in law or in equity, which asserts or could
assert at common law or any statute, rule or any grounds whatsoever, any claim
or claims under the federal Age Discrimination in Employment Act, 29 U.S.C. §621
et seq., against any one or all of the releasees with respect to any event,
matter, claim, damage, or injury, whether known or unknown, arising out of his
employment and resignation of employment with the Company and its subsidiaries
and/or the execution of this Agreement.
     9. Reasonable Assistance & Cooperation. In consideration of the severance
payment and other benefits provided to Hicks in this Agreement, from the
Effective Date through January 13, 2006, Hicks agrees to provide reasonable
assistance and cooperation to Hastings regarding certain items and areas over
which he managed or otherwise worked on while employed at the Company,

      SEVERANCE AGREEMENT AND RELEASE   Page 3

 



--------------------------------------------------------------------------------



 



not to exceed twenty (20) hours per month or a total of thirty (30) hours
overall. Hicks acknowledges and agrees that his receipt of the severance payment
and other benefits provided for in this Agreement are contingent upon his good
faith efforts to provide reasonable assistance and cooperation during the
transition period identified in paragraph 1 above. Further, the parties
acknowledge and agree that “reasonable assistance and cooperation” includes both
parties, including their representatives or family members, refraining from
communicating in any manner any disparaging remarks, comments or gestures
concerning each other or any employee, officer or agent of Hastings. Hicks
agrees to hold an exit interview upon his final day of employment, and the
Parties agree that anything stated in the exit interview will not violate any of
the terms of this Agreement.
     10. COBRA. Hicks hereby acknowledges that Hastings or its authorized
designee has advised him that pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) he has the right to elect continued coverage
under the Company’s group health plan at his own expense once Hastings stops
paying for his health insurance under paragraph 2. Such election must be made no
later than sixty (60) days after his resignation.
     11. No Admission of Fault on Behalf of Hastings. This Agreement shall not
in any way be construed as an admission by Hastings, its agents, employees,
directors, officers, representatives, or assigns, or its subsidiaries, of any
act of wrongdoing whatsoever against Hicks or any other person.
     12. Complete Agreement. This Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter
hereof.
     13. Acknowledgment of Right to Seek Counsel. Hicks acknowledges that he has
a complete and unequivocal right to seek legal advice and/or representation from
any attorney of his choice regarding the matters set forth in this Agreement.
Hicks acknowledges that he has either consulted with counsel and is satisfied
with the representation he received with respect to this Agreement, or he
acknowledges that he has knowingly and voluntarily waived his right to seek
legal representation.
     14. Choice of Forum and Venue. The terms of this Agreement shall be
construed in accordance with the laws of the State of Texas. Any proceeding
brought to enforce or interpret this Agreement shall be brought in Potter
County, Texas.
     15. Time to Sign and Revoke Agreement. In accordance with the Older Workers
Benefit Protection Act, 29 U.S.C. §626(f)(l), Hicks acknowledges and agrees that
he has the right to examine the terms of this Agreement for twenty-one
(21) calendar days from the date he first received this Agreement before
executing the Agreement, but has chosen to waive this right.

      SEVERANCE AGREEMENT AND RELEASE   Page 4

 



--------------------------------------------------------------------------------



 



     Hicks understands that for a period of seven (7) calendar days after he
executes this Agreement he has the right to revoke it and this Agreement shall
not become effective and enforceable until after the passage of this seven day
period without Hicks having revoked it. Non-revocation shall be evidence by an
executed copy of the attached Statement of Non-Revocation. This Agreement may
not be revoked after the seven day period.
     16. Confidentiality, Non-Disclosure Following Termination and Covenant Not
to Compete. Hicks acknowledges and stipulates that: 1) during the time he worked
for Hastings, he was placed in a position to become acquainted with Hastings’
Proprietary and Confidential Information (defined below); 2) the use or
disclosure of Proprietary and Confidential Information by Hicks, except as
expressly authorized by Hastings, is prohibited and would seriously damage
Hastings; 3) in addition to being given access to Proprietary and Confidential
Information Hicks received material benefits as a result of his employment,
including compensation and experience; and 4) in addition to the foregoing,
Hicks agrees as follows:

  A. Hicks and his immediate family shall not, without the prior written consent
of Hastings, directly or indirectly:

  (i)   disclose, divulge, furnish or make accessible to any person, or copy,
take or use in any manner, any of the Proprietary and Confidential Information
of Hastings;     (ii)   take any action that might reasonably or foreseeably be
expected to compromise the confidentiality or proprietary nature of any of the
Proprietary and Confidential Information of Hastings;     (iii)   fail to follow
the reasonable guidelines established by Hastings from time to time regarding
the confidential and proprietary nature of the Proprietary and Confidential
Information; or     (iv)   divulge, furnish or make accessible to any other
employee of Hastings a copy of this Agreement, or in any other manner divulge
the contents thereof.     (v)   discuss or disclose information relating to his
employment or matters or issues relating to the Company.

  B.   Hicks agrees to return all documents, discs, files, software,
compilations of information, or any other materials provided or made available
to him by Hastings (including all copies of any such material) that contain
Proprietary and Confidential Information as defined by this Agreement.

      SEVERANCE AGREEMENT AND RELEASE   Page 5

 



--------------------------------------------------------------------------------



 



  C.   “Proprietary and Confidential Information” means all of the data,
documents, materials, information and ideas of Hastings, including, without
limitation: any and all applicant and employee records and information, customer
and vendor records and information, operation methods and information, marketing
information and strategies, accounting and financial information, internal
publications and memoranda, goodwill, this Agreement and its contents, computer
systems, software, and other matters considered proprietary or confidential by
Hastings. Proprietary and Confidential Information shall not include: (i) any
information or material that Hicks can establish has become publicly available;
(ii) any information or material required to be disclosed by order of a court of
competent jurisdiction; or (iii) any otherwise confidential information or
material that Hastings* Board of Directors allows to be disclosed by Hicks, as
evidenced by the Board’s written consent for such disclosure.     D.   Covenant
Not to Compete.     (a)   Length of Time and Area. For a period of ten(10)
months after the Effective Date, Hicks shall not accept any position with
Blockbuster, Inc., Movie Gallery, Inc., or Best Buy Co., Inc.     (b)   The
ownership by Hicks of ten percent (10%) or less of a publicly-traded class of
securities in one of the above-named companies shall not be deemed a violation
of this Section 16.     (c)   Reasonableness of Limitations. Hicks acknowledges
and agrees that the covenant not to compete contained this Section 16 is
ancillary to or part of this Severance Agreement and Release and that the
limitations contained in this covenant not to compete (1) are reasonable
limitations as to time, geographical area, and scope of activity to be
restrained; (2) do not impose a greater restraint than is necessary to protect
the business interests of Hastings, which, not by limitation, include the
Proprietary and Confidential Information; and (3) will not create a hardship on
Hicks.     (d)   Partial Invalidity. If for any reason any court of competent
jurisdiction determines that the restrictions contained in this covenant not to
compete are not reasonable, that the consideration is inadequate, or that Hicks
has been prevented from earning a livelihood, such restrictions should be
interpreted, modified, or rewritten to include as much of the duration, scope,
and geographic area identified in this Section 16 as will render such
restrictions valid and enforceable.

      SEVERANCE AGREEMENT AND RELEASE   Page 6

 



--------------------------------------------------------------------------------



 



  (e)   Nonsolicitation of Employees. For a period of ten months (10) months
following the Effective Date, Hicks shall not directly solicit, encourage, or
induce any other employees of Hastings to terminate employment with Hastings or
employ or offer employment to any such other employee of Hastings.

  17.   Assignment of Intellectual Property.

  A.   Hicks agrees that any idea, innovation, concept, useful article,
software, program, database, system, modification to an existing system or
program, or other analytical tool he created or developed as part of his
employment with Hastings (collectively referred to as ‘“Development”) shall be
the sole exclusive property of Hastings, and Hicks agrees that he retains no
intellectual property rights in any such Development. As such, Hicks expressly
assigns to Hastings all right, title and interest in any and all Developments,
made or conceived solely or jointly by Hicks, whether or not such Developments
are patentable, copyrightable, or protectable in any other manner, that relate
in any way to the business or operations of Hastings.     B.   The assignment of
any Development only applies to any Development(s) created while Hicks was
employed by Hastings.     C.   To the extent Hicks claims that any Development
was his own intellectual property prior to the date he began his employment with
Hastings, Hicks agrees to list such Development below, with a brief description
that is sufficient to allow the parties to easily identify what Hicks claims as
his own. Hicks claims the following Development(s) as his own creation prior to
the date he began his employment with Hastings, and does not assign his right,
title and interest in such Development(s) to Hastings:

None
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

      (Write “NONE” if no prior Developments exist).     D.   Excluded from
Hicks’ assignment of his Developments are the following, which Hicks cannot
assign to Hastings because of a prior agreement with
                                        , which is effective
until                    .

     
 
   

None
 
   

      SEVERANCE AGREEMENT AND RELEASE   Page 7

 



--------------------------------------------------------------------------------



 



     
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

                          (Write “NONE” if no prior agreements exist).

  E.   Hastings and its licensees are not required to designate Hicks as the
author or creator of any Development assigned in this paragraph 16 when
distributing the Development publicly or otherwise. To the extent Hicks writes
any article in any publication or trade journal referencing or relating to any
Development, the article shall be considered a joint work of Hastings and Hicks,
shall recognize both Hastings and Hicks as joint authors, and shall include
information identifying Hicks as an employee of Hastings.

     18. Right to Injunctive Relief and Other Remedies. If it is determined that
Hicks has breached any of the covenants contained in paragraphs 8, 16, and 17,
Hastings may obtain an injunction prohibiting such breach. Hicks expressly
stipulates and agrees that his obligations under this Agreement are specifically
enforceable by temporary and permanent injunctive relief. Hicks further agrees
that Hastings shall not be required to post a bond in order to obtain injunctive
relief against Hicks for violating any of the covenants contained in paragraphs
8, 16, and 175, or if a bond is required by law or by any court of competent
jurisdiction, Hicks hereby agrees to a bond in the lowest amount permitted by
law. Nothing in this paragraph shall be deemed to deny Hastings the right to
seek damages, or any other remedy that may be available, in addition to the
injunctive provided herein.
     19. Notices. All communications and notices between the parties hereto
shall be given at the following addresses:
Hastings Entertainment, Inc.
c/o Dave Moffatt, Vice-President Human Resources
3601 Plains Blvd.
Amarillo, Texas 79102
Steve Hicks
1228 South Lamar
Amarillo, TX 79102
Notice under this Agreement will be considered to have been accomplished on the
date the party deposits in the United States Mail a copy of the notice at issue,
which must be properly addressed using the addresses identified in this
paragraph, postage prepaid with adequate postage thereon.

      SEVERANCE AGREEMENT AND RELEASE   Page 8

 



--------------------------------------------------------------------------------



 



     20. INDEMNITY. HICKS AGREES TO INDEMNIFY, RELEASE, DEFEND AND HOLD HARMLESS
HASTINGS AND ITS EMPLOYEES, AFFILIATES, AND ASSIGNS FROM ANY AND ALL LIABILITY,
CLAIMS, LOSSES, COSTS, ATTORNEYS’ FEES AND/OR DAMAGES OF ANY SORT THAT ARISE OR
RESULT FROM THE BREACH OF ANY WARRANTIES OR REPRESENTATIONS MADE IN THIS
AGREEMENT.
     HASTINGS AGREES TO INDEMNIFY, RELEASE, DEFEND AND HOLD HARMLESS HICKS FROM
ANY AND ALL LIABILITY, CLAIMS, LOSSES, COSTS, ATTORNEYS’ FEES AND/OR DAMAGES OF
ANY SORT THAT ARISE OR RESULT FROM THE PERFORMANCE OF HICKS’ DUTIES CONDUCTED IN
GOOD FAITH WHILE ACTING ON HASTINGS’ BEHALF OR THE BREACH OF ANY WARRANTIES OR
REPRESENTATIONS MADE BY IT IN THIS AGREEMENT.
     BY SIGNING BELOW, HICKS ACKNOWLEDGES THAT HE HAS READ AND CAREFULLY
CONSIDERED THIS AGREEMENT AND UNDERSTANDS THAT IT IS A FULL RELEASE OF ALL
CLAIMS KNOWN OR UNKNOWN. HICKS ACKNOWLEDGES AND AFFIRMS THAT HE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS CONCERNING THIS AGREEMENT AND HE HAS HAD HIS
QUESTIONS ANSWERED TO HIS COMPLETE SATISFACTION. HICKS ACKNOWLEDGES THAT HE IS
SIGNING THIS AGREEMENT FREELY AND VOLUNTARILY.

            HASTINGS ENTERTAINMENT, INC.,
a Texas corporation
      By:   /s/ John H. Marmaduke       Title:   12/16/05               on
Behalf of the corporation      

            EMPLOYEE
      /s/Steve Hicks       STEVE HICKS       12/14/05       Date      

      SEVERANCE AGREEMENT AND RELEASE   Page 9

 



--------------------------------------------------------------------------------



 



STATEMENT OF NON-REVOCATION
     By signing below, 1 hereby verify that I have chosen not to revoke my
Agreement to and execution of the “Severance Agreement and Release” dated
December 16, 2005 between myself and HASTINGS ENTERTAINMENT, INC. My signature
below confirms my continued agreement to the terms of that Agreement in all its
particulars including my release and waiver of any and all claims relating to my
employment and voluntary resignation of employment with HASTINGS ENTERTAINMENT,
INC.

         
/s/ Steve Hicks
  12/22/05    
 
 
 
Date    
/s/ Dave Moffatt
  12/22/05    
 
 
 
Date    
Dave Moffatt
       
 
V.P. of HR
       

NOTICE: DO NOT SIGN, DATE OR RETURN THIS DOCUMENT UNTIL EIGHT (8) DAYS AFTER YOU
SIGN THE “SEVERANCE AGREEMENT AND RELEASE.”

      SEVERANCE AGREEMENT AND RELEASE   Page 10

 